Citation Nr: 0615810	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-19 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
bilateral hearing loss, to include the question of whether a 
reduction in the evaluation of bilateral hearing loss, from 
50 to 40 percent, was proper.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to June 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in January 2003 and 
August 2003 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California.  The record 
shows that the veteran was scheduled to attend a hearing 
before a Veteran's Law Judge in Washington, D.C., in May 2006 
pursuant to his May 2004 request for such a hearing.  
However, he later canceled the hearing and did not thereafter 
request that it be rescheduled.  

In May 2006, the Board granted the appellant's motion to 
advance the appeal on the docket for good cause shown under 
the provisions of 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2005).

With respect to the veteran's increased rating claim for 
tinnitus, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Smith v. Nicholson, 19 
Vet. App. 63 (2005), that reversed a decision of the Board 
which concluded that no more than a single 10-percent 
disability evaluation could be provided for tinnitus, whether 
perceived as bilateral or unilateral, under prior 
regulations.  VA disagrees with the Court's decision in Smith 
and is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  The specific claims affected by the stay include 
(1) all claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.

In March 2006, the additional argument and evidence was 
forwarded to the Board in support of the veteran's claim for 
service connection for PTSD.  This evidence was not reviewed 
by the RO in the first instance, nor did the veteran provide 
a written waiver of review by the RO.  However, as most of 
this evidence is duplicative of evidence already on file and 
previously considered by the RO, and in view of the favorable 
outcome with respect to this issue, there is no prejudice to 
the veteran in going ahead with a decision at this time.  See 
38 C.F.R. § 20.1304(c); Bernard v. Brown, 4 Vet App 384 
(1993).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 2002 rating decision, the RO assigned a 50 
percent rating for bilateral hearing loss, effective 
September 24, 2001.

2.  In June 2005, the RO proposed to reduce the rating for 
service-connected bilateral hearing loss from 50 percent to 
40 percent.

3. By a letter dated in June 2005, the RO notified the 
veteran that medical evidence reflected improvement in his 
condition and that the RO proposed to reduce the prior 
evaluation.

4.  By a rating decision dated in October 2005, the RO 
implemented the reduction, effective January 1, 2006.

5.  For the period from September 24, 2001, to December 31, 
2005, the veteran had bilateral hearing loss that was 
manifested by no greater than level VII hearing acuity in the 
right ear and level IX hearing acuity in the left ear.

6.  For the period beginning January 1, 2006, the veteran has 
had bilateral hearing loss that has been manifested by no 
greater than VII hearing acuity in the right ear and level 
VIII hearing acuity in the left ear.

7.  In a decision dated in February 1998, the Board denied 
service connection for PTSD.

8.  The evidence received since the February 1998 decision 
includes evidence which is not cumulative or redundant of the 
evidence previously of record and is so significant that it 
must be considered to fairly decide the merits of the claim 
for service connection for PTSD.

9.  The veteran has PTSD, which the medical evidence 
indicates is likely due to exposure to traumatic events 
during service.

10.  Resolving any reasonable doubt in the veteran's favor, 
the veteran was exposed to enemy fire and nearby bombings 
during his service in Korea.

11.  Sleep apnea was not manifested during the veteran's 
active duty service or for many years thereafter, nor is it 
otherwise related to such service.

12.  A back disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is it otherwise related to such service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for bilateral hearing loss have not been met for the period 
from September 24, 2001, to December 31, 2005.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, 
Diagnostic Code 6100 (2005).

2.  The reduction of the 50 percent rating for bilateral 
hearing loss to 40 percent effective January 1, 2006, was 
warranted.  38 U.S.C.A. §§ 1155, 5107, 5112(b)(6) (West 
2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.85, 4.86, Diagnostic 
Code 6100 (2005).

3.  The February 1998 Board decision denying service 
connection for PTSD is final. 38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2005).

4.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

5.  Entitlement to service connection for PTSD is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2005).

6.  Sleep apnea was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, (2005).

7.  A low back disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the RO furnished VCAA notice to the veteran regarding the 
issue of entitlement to service connection for a back 
disability in a letter dated in June 2003.  Because the VCAA 
notice with respect to this claim preceded the August 2003 
rating decision from which the veteran appeals, the express 
requirements of the law as found by the Court in Pelegrini 
have been satisfied.  In regard to the remaining issues on 
appeal, VCAA notice was furnished to the veteran in October 
2005, which was after the January 2003 rating decision on 
appeal.  Therefore, it can be argued that the express 
requirements of the law as set out in Pelegrini have not been 
satisfied.  

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the June 2003 and October 2005 letters, as well as 
the April 2004 statement of the case, and June 2005 
supplemental statement of the case, the RO informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claims, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Board also notes that the June 
2003 and October 2005 letters implicitly notified the 
claimant of the need to submit any pertinent evidence in his 
possession.  In this regard, the claimant was repeatedly 
advised to identify any source of evidence and that VA would 
assist in requesting such evidence.  The Board believes that 
a reasonable inference from such communication was that the 
claimant must also furnish any pertinent evidence that he may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
claimant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  Although the present appeal includes 
issues other than service connection, VA believes that the 
Dingess/Hartman analysis may be analogously applied.  

In regard to the application to reopen a claim for service 
connection for PTSD, the Board finds that the veteran is not 
prejudiced by a decision at this time in view of the 
favorable outcome with respect to reopening the claim and 
granting the underlying merits of the claim.  The RO should 
consider and address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Regarding the claim for an increased rating greater 
than 50 percent for bilateral hearing loss, to include 
whether the reduction to 40 percent was proper, the veteran 
was provided with notice of pertinent rating criteria and 
regarding any notice defect with respect to the effective 
date, the Board finds it to be harmless error since the claim 
is being denied and there is no effective date to be 
assigned.  Similarly, since the claims for service connection 
for sleep apnea and a low back disability are being denied, 
any notice defect regarding a disability rating or effective 
date is harmless error since no disability rating or 
effective date will be assigned.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining medical records identified by the appellant and 
pertinet service records in the custody of the Federal 
government.  In addition, the appellant was afforded VA 
examinations during the appeal period and was provided with 
the opportunity to attend a hearing.  The appellant has not 
indicated that any additional pertinent evidence exists, and 
there is no indication that any such evidence exists.  In 
fact, the veteran indicated in writing in July 2005 that he 
had no additional evidence to submit.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Hearing Loss

Facts

In a November 2000 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned the 
veteran a 30 percent rating effective in May 1998.  

The veteran reported for a private ear, nose and throat 
examination and audiological evaluation in June 2000.  He was 
noted to wear hearing aids in both ears - ITE in his right 
ear and ITC in his left ear.  He had a reported history of 
perforation and noise exposure in Korea.  An impression was 
rendered of moderate to profound sensorineural hearing loss 
in both ears.  

A June 2001 private audiological record shows that the 
veteran's "audio" had been stable since the prior year.  
Audiogram results are in graph form.  The veteran was noted 
to be doing well with hearing aids (Starkey ITE) and had no 
earaches.  He was advised to continue his hearing aid use.  

On file is a November 2001 audiological report showing 
audiological results in graph form.  The impression on this 
form is severe sensorineural hearing loss in both ears.  The 
form notes that the veteran used Startkey ITE hearing aids in 
both ears.  

On the authorized audiological contract evaluation in 
February 2002, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
70
85
100
LEFT
55
70
85
90
100(0)

Speech audiometry revealed speech recognition ability of 56 
percent in the right ear and of 48 percent in the left ear.  
The veteran was diagnosed as having a mild to severe high 
frequency sensory neural hearing loss binaurally.  It was 
recommended that the veteran continue with the current 
amplification (Starkey canal hearing aids) that he had.  

In March 2002, the RO increased the rating for the veteran's 
bilateral hearing loss to 50 percent, effective September 24, 
2001.  

In May 2002, the veteran presented to a VA medical facility 
for bilateral ear lavage.  He complained of diminished 
hearing from cerumen impaction.  Both his right and left 
auditory canals were irrigated.  

In June 2002, the veteran filed what the RO determined was a 
claim for an increased rating for his bilateral hearing loss.  

On the authorized audiological contract evaluation in August 
2002, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
65
65
75
85
LEFT
50
60
80
85
90

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 48 percent in the left ear.  
The veteran was diagnosed as having moderate sloping to 
severe sensorineural hearing loss in the right ear.

A VA contract (QTC) audiological examination was performed in 
October 2004.  Findings included pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
70
85
95
LEFT
50
70
80
90
95

Speech audiometry revealed speech recognition ability of 78 
percent in the right ear and 68 percent in the left ear.

In a June 2005 rating action, the RO proposed the reduction 
of the rating for the veteran's bilateral hearing loss from 
50 percent to 40 percent. The veteran was notified of the 
RO's intent to reduce the assigned rating by a letter dated 
in June 2005.  In that letter, the veteran was afforded the 
opportunity to request a hearing and was given 60 days in 
which to submit additional evidence to show why his 
compensation payments should be continued at their present 
level.  

By a letter dated in October 2005, the RO informed the 
veteran of an October 2005 rating decision by which the RO 
reduced his rating for bilateral hearing loss to 40 percent, 
effective January 1, 2006.

Discussion

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2005).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  See 38 C.F.R. § 4.85 (2005).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85 (2005).  To evaluate 
an individual's level of disability, Table VI is used to 
assign a Roman numeral designation for hearing impairment 
based on a combination of the percent of speech 
discrimination and the pure tone threshold average.  38 
C.F.R. § 4.85(b) (2005).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment for each ear.  38 C.F.R. 
§ 4.85(e) (2005).

If puretone thresholds in the specified frequencies of 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  38 C.F.R. § 
4.86(a) (2005).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  38 C.F.R. § 4.86(b) (2005).

In the March 2002 rating decision that assigned the veteran 
the 50 percent rating, the RO relied on audiological findings 
from a February 2002 examination that revealed average pure 
tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz of 79 
in the right ear and 86 in the left ear.  Speech recognition 
ability was 56 percent in the right ear and 48 percent in the 
left ear.  These audiological findings corresponded to a 
level VIII hearing in the right ear and level IX hearing in 
the left ear.  38 C.F.R. § 4.85, Table VI (2005).  Under 
Table VII, a designation of level VIII hearing in the right 
ear and level IX hearing in the left ear yields a 50 percent 
evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).  

Consideration was given to section 4.86 for exceptional 
patterns of hearing impairment.  This was in view of the fact 
that the veteran's pure tone threshold levels were 55 dB or 
higher at each of the four frequencies, i.e., at 1000, 2000, 
3000 and 4000 hertz.  However, this section (Table VIA) 
yielded a 40 percent evaluation as opposed to the 50 percent 
evaluation under Table VII.  See 38 C.F.R. § 4.86(a) & (b).

Results of an audiological examination that followed the 
February 2002 evaluation revealed no higher than 40 percent 
evaluations under the pertinent rating criteria.  In this 
regard, there is the August 2002 audiological examination 
revealing average pure tone threshold at 1,000, 2,000, 3,000, 
and 4,000 Hertz of 73 in the right ear and 79 in the left 
ear.  Speech recognition ability was 76 percent in the right 
ear and 48 percent in the left ear.  These audiological 
findings corresponded to a level IV hearing in the right ear 
and level IX hearing in the left ear.  38 C.F.R. § 4.85, 
Table VI (2005).  Under Table VII, a designation of level IV 
hearing in the right ear and level IX hearing in the left ear 
yielded a 30 percent evaluation.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2005).  Under Table VIA, the 
designation was level VI in the right ear and VII in the left 
ear yielded a 40 percent evaluation.  

Audiological findings from the October 2004 VA examination 
similarly revealed evaluations of 30 percent under Table VII 
and 40 percent under Table VIa.  Specifically, pure tone 
threshold levels at 1,000, 2,000, 3,000, and 4,000 Hertz 
revealed 60, 70, 85 and 95 decibels in the right ear 
respectively, and 70, 80, 90 and 95 decibels in the left ear 
respectively with average decibels of 78 in the right ear and 
84 in the left ear.  Speech recognition ability was 78 
percent in the right ear and 68 percent in the left ear.  
These audiological findings corresponded to a level V hearing 
in the right ear and level VII hearing in the left ear.  
38 C.F.R. § 4.85, Table VI (2005).  Under Table VII, a 
designation of level V hearing in the right ear and level VII 
hearing in the left ear yielded a 40 percent evaluation.  
38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).  Under Table 
VIA, the designation was level VI in the right ear and VII in 
the left ear yielded a 40 percent evaluation.  

Thus, by applying the audiological findings above to VA's 
rating schedule, the Board finds that the findings do not 
support the criteria for a higher than 50 percent rating 
prior to the rating reduction.  Moreover, with respect to the 
rating reduction to 40 percent, the Board finds that it was 
proper.    

In specific regard to the rating reduction, given the 
chronology of the process described above, the Board finds 
that the RO complied with the procedures required under 38 
C.F.R. § 3.105 for reducing the veteran's disability rating 
by notifying him of his rights, giving him an opportunity for 
a hearing and time to respond, and making the reduction 
effective no sooner than permitted.  38 C.F.R. § 3.105(e).

In considering whether the reduction was warranted, the Board 
notes that the veteran's 50 percent rating for bilateral 
hearing loss was made effective on September 24, 2001, and 
continued until December 31, 2005.  Because the evaluation 
had not been in effect for five years or more, compliance 
with the provisions of 38 C.F.R. § 3.344(a) and (b) is not 
required.  38 C.F.R. § 3.344(c).  These provisions do not 
apply to disabilities that have not become stabilized and are 
likely to improve.  Reexaminations reflecting improvement, 
physical or mental, in these disabilities will warrant 
reduction in rating. 38 C.F.R. § 3.344(c).

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the condition had demonstrated actual improvement.  
Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  
Care must be taken, however, to ensure that a change in an 
examiner's evaluation reflects an actual change in the 
veteran's condition, and not merely a difference in 
thoroughness of the examination or in descriptive terms, when 
viewed in relation to the prior disability history.  In 
addition, it must be determined that an improvement in a 
disability has actually occurred and that such improvement 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  See 
38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. 
App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).

As noted above, while the audiological findings in February 
2002 yielded findings consistent with the criteria for a 50 
percent evaluation under 38 C.F.R. §§ 4.85 and 4.86, two 
subsequent audiological evaluations (dated in August 2002 and 
October 2004) revealed findings most consistent with a 40 
percent evaluation, and no higher.  Accordingly, the RO was 
proper in reducing the veteran's rating on the basis that 
audiological findings reflected improvement in his condition.

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his hearing loss.  
However, as was explained above, the assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometry results are obtained.  Hence, the 
Board has no discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  In other words, the Board is bound by law to 
apply VA's rating schedule based on the veteran's audiometry 
results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Extraschedular ratings may be considered when disabilities 
are so unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  In this respect, the Board finds that the 
veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).   

For the foregoing reasons, the veteran's claim for an 
evaluation in excess of 50 percent for bilateral hearing loss 
must be denied, and the reduction to 40 percent in October 
2005 was proper.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107 (West 2002).



III.  PTSD

Under pertinent law and VA regulations, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

Here, the last final denial pertinent to the claim for 
service connection for PTSD is the Board's February 1998 
denial.  This decision is final.  See 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.1100.

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002)).  Given the September 
2000 date of claim culminating in the instant appeal, the 
Board will apply the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001; that version appears in the 
2001 edition of Title 38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303. 

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register which reflected the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  
The changes to 38 C.F.R. § 3.304(f) were made effective the 
date of the Cohen decision. Service connection for PTSD 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred. 38 C.F.R. § 3.304(f); Cohen.

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the appellant 
must have personally participated in a fight or encounter 
with a military foe or hostile unit or instrumentality.  
VAOPGCPREC 12-99.  The fact that the appellant served in a 
"combat area" or "combat zone" does not mean that he himself 
engaged in combat with the enemy.  Id.  Moreover, a general 
statement in the appellant's service personnel records that 
he participated in a particular operation or campaign would 
not, in itself, establish that he engaged in combat with the 
enemy because the terms "operation" and "campaign" encompass 
both combat and non- combat activities.  Id.  Whether or not 
a veteran "engaged in combat with the enemy" must be 
determined through recognized military citations or other 
supportive evidence.  No single item of evidence is 
determinative, and VA must assess the credibility, probative 
value, and relative weight of each relevant item of evidence.  
Id.  The claimant's assertions that he engaged in combat with 
the enemy are not ignored, but are evaluated along with the 
other evidence of record.  Id.  However, the claimant's 
assertions that he "engaged in combat with the enemy" are not 
sufficient, by themselves, to establish this fact.

Using the guidelines noted above, the Board finds that the 
veteran has submitted new and material evidence.  The claim 
concerning entitlement to service connection for PTSD will be 
reopened.

Service connection for PTSD was originally denied by the RO 
in January 1996 and subsequently denied by the Board in 
February 1998.  The basis of the denial was that the veteran 
did not engage in combat with the enemy and had no verifiable 
stressors.  The Board in its 1998 decision outlined six 
reported stressors from the veteran, including landing under 
hostile fire during the amphibious landing at Inchon, Korea, 
in September 1950, and being near a bomb that a North Korean 
airplane dropped at Kimpo.  The other reported stressors 
included witnessing a lieutenant step on a mine; being 
ordered to drive through enemy territory under fire, from 
Inchon to Kimpo and back, in order obtain spare parts; noting 
that a man named "Gene" left in a jeep about ten minutes 
ahead of him and assuming that he had had been killed since 
her never saw him again; being in danger from sniper fire 
while at Kimpo; and that a friend of his, Master Sergeant 
Brown, was killed by a sniper.  Moreover, the veteran stated 
that he was part of a ground control approach unit of 14 men 
who were "cut off" i.e., behind enemy lines, for about 
three weeks. He also asserts that while at Kimpo, he went for 
a walk one day and came across a mass grave of about 600 dead 
Koreans. 

The Board concluded that the veteran did not engage in combat 
and none of his reported stressors had been verified.  

The evidence on file at the time of the Board's February 1998 
decision included service personnel records submitted by the 
National Personnel Records center and records submitted by 
the Center for Unit Records Research (CURR) (formerly known 
as the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) and the United States Army and Joint 
Services Environmental Support Group (ESG)).  These latter 
records include copies of the historical diaries of the 
veteran's unit (Marine Aircraft Group 33) for the months of 
October through December 1950.  These records show that the 
veteran's unit served in a combat area in Korea, but do not 
specifically corroborate the veteran's alleged stressors.  
The only evidence on file regarding the specific stressors 
was the veteran's statements.  In regard to medical evidence, 
there was a March 1995 VA examination report containing the 
veteran's reported inservice stressors and a diagnosis of 
PTSD that was chronic and severe.  The report also contained 
the examiner's opinion that the veteran had suffered from 
PTSD "throughout the post war period."  In addition, there 
were VA outpatient records in 1995 showing the veteran's 
active participation in a Korean War Support Group.

Based on the foregoing evidence, the Board acknowledged in 
1998 that the veteran had a diagnosis of PTSD that was 
related to reported inservice stressors, but there was no 
credible supporting evidence that the claimed in-service 
stressor occurred.

Evidence associated with the claims folder since the 1998 
Board decision included an Internet article and statements 
from two fellow servicemen.  In these statements, the 
servicemen provided credible supporting evidence that the 
veteran's unit had been exposed to hostile fire.  In this 
regard, fellow serviceman J.B., stated in August 2001 that 
prior to their unit's actual landing, several large warships, 
including the battleship Missouri were shelling the coast and 
inland targets for some time.  He went on to state that 
although the actual landing had been nearly "unopposed", 
there were some small pockets of enemy fire.  He also noted 
that after arriving at Kimpo Airport they experienced some 
fire fights along the perimeter and that on at least two 
occasions, an aircraft dropped several bombs at targets on 
the airfield.  There is also a July 2001 statement from 
another fellow serviceman, R.L., who said that he served with 
the veteran during the Korean War and that during their 
landing at Inchon the Battleship Missouri was firing to 
support their landing and targets inland.  He said that the 
landing was at night and very confusing.  He also said that 
they were bombed either once or twice at Kimpo. 

The Board finds that the lay statements noted above have not 
been previously considered and constitute new evidence.  The 
Board further finds that the new evidence must be considered 
material in that it relates to the essential elements for 
service connection for PTSD, i.e., corroboration of two of 
the veteran's claimed inservice stressors.  38 C.F.R. 
§ 3.304(f).  This evidence, when considered with evidence 
previously of record, bears substantially upon the specific 
matters under consideration.  In short, the record contains 
new and material evidence to reopen the claim for service 
connection for PTSD.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

Turning to the claim on its merits, the veteran was diagnosed 
as having PTSD by a VA examiner in March 1995 who also 
relayed the veteran's inservice stressors.  He was again more 
recently diagnosed as having PTSD by a VA staff psychiatrist 
in a February 2004.  The psychiatrist stated that the veteran 
continued to suffer from PTSD symptoms and had "14 months of 
combat during the Korea War."  He went on to request that 
the veteran be given a favorable outcome with respect to his 
claim for service connection for PTSD.  

Accordingly, the Board finds that the first and third 
elements required for a claim of service connection for PTSD 
have been shown.  The Board will thus focus on the second 
element, i.e., whether there is credible supporting evidence 
that a claimed in-service stressor actually occurred.

Service personnel records show that the veteran's military 
occupational specialty was an aviation electronics operator 
and he served with the 1rst Marine Air Wing, HqSq-33, MAG-33 
and MAG-12, GCA unit 37.  Further, the records note that in 
1951 he participated in the landing at Inchon, Korea, 
participated with U.N. forces against the enemy North Korean 
and Chinese communist forces in Korea, and participated in 
the capture and defense of Kimpo airfield, Seoul, Korea.  

These records also contain a letter dated in August 1950 
congratulating the officers and men of the Forward Echelon, 
Ist Marine Air Wing for their outstanding performance of duty 
over the previous three weeks (prior to the veteran's service 
with the unit) in combat operations against the enemy.  
However, these records further show that the veteran was 
awarded the Presidential Unit Citation, and include an 
October 1990 letter to the Commanding General, Ist Marine Air 
Wing, commending the Officers and enlisted men of Marine GCA 
Unit #37-M for an exceptional job "Well Done".  It was 
explained in this letter that the unit arrived at Kimpo at 
1100 hours 21 September 1950 and was set up and ready to 
control aircraft in record time under difficult combat 
conditions.  

The Board thus concludes that the reported stressors of 
landing under hostile fire during the amphibious landing at 
Inchon, Korea, in September 1950, and being near a bomb that 
a North Korean airplane dropped at Kimpo, are entirely 
consistent with the place and circumstances of the veteran's 
service, as shown by the various service personnel records 
and "buddy statements."  It is clear based on this evidence 
that the veteran's unit provided combat support services, 
which could have reasonably placed them in close proximity to 
actual combat.  Moreover, it is clear that the locations of 
the veteran's unit upon landing in Inchon and securing Kimpo 
Airfield were subjected to enemy fire during the time period 
the veteran served in Korea.  Furthermore, corroboration of 
every detail of a stressor under such circumstances, such as 
the claimant's own personal involvement, is not necessary. 
See Suozzi v. Brown, 10 Vet. App. 307 (1997); see also 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  

In Pentecost, the Court held the Board had erred by requiring 
corroboration of the appellant's actual physical proximity to 
(or firsthand experience with) and personal participation in 
the claimed rocket attacks.  In sum, while the veteran is not 
found to have "engaged in combat with the enemy", the 
evidence is certainly sufficient to place the evidence in 
equipoise regarding his exposure to enemy fire and nearby 
bombings.  As the veteran is entitled to have the benefit of 
the doubt resolved in his favor, the Board concludes that his 
claimed stressors of exposure to enemy fire and nearby 
bombings are sufficiently substantiated.

Accordingly, the Board finds that the veteran has satisfied 
the third element required for a grant of service connection 
for PTSD, i.e., credible supporting evidence that the claimed 
in-service stressor occurred.  Further, given that he has 
been diagnosed as having PTSD due to stressors, which include 
exposure to enemy fire and nearby bombings, and in light of 
the Court's decisions in Pentecost and Suozzi, as well as the 
absence of any contradictory medical evidence, the Board 
finds that service connection for PTSD is warranted.  
38 C.F.R. § 3.304(f).



IV.  Sleep Apnea and Back Disability

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303. The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

The veteran's service medical records, including his June 
1952 separation examination report, are devoid of complaints, 
treatment or a diagnosis of back or sleep problems.  

With respect to sleep apnea, the earliest postservice 
evidence of sleep problems is found in private medical 
records dated more than four decades after service, in 1997.  
These records show that the veteran was seen by Charles 
Woodall, D.O., in April 1997 requesting a referral for a 
sleep apnea study.  Accordingly, in June 1997, the veteran 
underwent sleep studies at Cox Regional Sleep Disorders Study 
at which time an impression was rendered of obstructive sleep 
apnea, improved with nasal CPAP.  Subsequent sleep studies 
were performed in October 2003.  The veteran reported at that 
time that the subjective quality of his sleep had "much 
improved."  In regard to this claim, there is simply no 
indication that the veteran was treated for sleep problems 
prior to 1997, and no medical evidence relating his 
postservice diagnosis of sleep apnea to service.

Regarding a claimed back disability, the first indication of 
back problems is many years after service and involves 
postservice back injuries.  The record contains a private 
medical entry dated in January 1968 noting that the veteran 
had had a back injury the previous month.  There is also 
noted evidence in the record of the veteran sustaining an on-
the-job back injury in 1976.  In addition, there are private 
treatment records showing treatment for a herniated disc at 
the lumbosacral level in December 1983 and May 1984.  These 
records contain the veteran's report that he slipped on a wet 
floor at a VFW hall in December 1983 and experienced extreme 
pain of the left foot, toes, low back and left hip.  The 
veteran was diagnosed as having herniated nucleus pulposus L-
5, S-1, left, and was determined to be 100 percent disabled 
due to the December 1983 injury.  

In August 2002, the veteran underwent a VA contract (QTC) 
examination and was diagnosed as having degenerative 
arthritis of the lower back.  An x-ray was taken of the 
veteran's lumbosacral spine in October 2002 revealing 
spondylosis.  There is also a January2 003 letter from a 
private chiropractor, W.D.C, D.C., who said that the veteran 
had been his patient since March 2000 and that due to the 
extent of disc involvement (herniation), degeneration and 
arthritic changes in his spine, he was unable to function at 
an optimal level at that time.

In short, the only nexus evidence of record consists of the 
veteran's assertions of a causal link between his presently 
diagnosed sleep apnea and back disability and service.  
While, the Board in no way disputes the veteran's sincere 
belief that his present sleep apnea and back disability are 
related to service, his opinion in this regard, without a 
supportive medical opinion, does not constitute the requisite 
medical evidence necessary to establish service connection.  
This is because the veteran is a layman and without medical 
training or expertise, he is not competent to render an 
opinion on a medical matter.  See Bostain v. West , 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

Under these circumstances, the Board finds that the claims 
for service connection for sleep apnea and a low back 
disability must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b).




ORDER

The claim for an increased rating for bilateral hearing loss, 
to include restoration of a 50 percent rating from January 1, 
2006, is denied.

The claim for service connection for PTSD is reopened, and 
entitlement to service connection for PTSD is granted.

Service connection for sleep apnea is denied.

Service connection for a low back disability is denied.


REMAND

With respect to the veteran's TDIU claim, the Board 
preliminarily observes that in light of the Board's grant of 
service connection for PTSD, the RO must assign an evaluation 
for this condition.  The Board notes that the evaluation to 
be assigned for the veteran's now service-connected PTSD may 
well impact on his TDIU claim because if a single or combined 
100 schedular evaluation resulted, the total rating issue 
will be rendered moot, effective the date of the 100 percent 
schedular evaluation.  As such, because an initial rating has 
not been assigned for his PTSD, a Board decision on his TDIU 
claim at this time would be premature.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991); Henderson v. West, 12 Vet. 
App. 11, 20 (1998).

Accordingly, the case is REMANDED for the following action:

After effectuating the award for service 
connection for PTSD, the RO should 
readjudicate the claim for entitlement to 
a TDIU.  If the benefit sought is denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


